Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-2-2007

Hawthorne v. Postmaster Gen
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1664




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hawthorne v. Postmaster Gen" (2007). 2007 Decisions. Paper 1142.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1142


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No: 06-1664

                              LUTICIA HAWTHORNE,

                                            Appellant

                                           v.

                                JOHN E. POTTER,
                             POST MASTER GENERAL

                      Appeal from the United States District Court
                             for the District of New Jersey
                                (Civ. No. 03-cv-05465)
                        District Judge: Hon. Freda L. Wolfson

                   Submitted pursuant to Third Circuit LAR 34.1(a)
                                   April 19, 2007

                       Before: McKEE, AMBRO and MICHEL,*
                                  Circuit Judges

                             (Opinion filed: May 2, 2007)

                                       OPINION

McKEE, Circuit Judge.

      Luticia Hawthorne appeals the district court’s grant of summary judgment in favor

of the Postmaster General on her claims of race and disability discrimination. We will


      *
       The Hon. Paul R. Michel, Chief Judge of the United States Court of Appeals for
the Federal Circuit, sitting by designation.

                                           1
affirm.

          Inasmuch as the District Court has set forth the factual and procedural history of

this case, we find it unnecessary to repeat that history here. See Hawthorne v. Potter,

2006 WL 231679 (D.N.J. Jan. 30, 2006). Moreover, in its Opinion the District Court has

carefully and completely explained why the Postmaster was entitled to summary

judgment on Hawthorne’s claims as a matter of law. We need not elaborate as we can

add little to the District Court’s thoughtful analysis and discussion. Accordingly, we will

affirm substantially for the reasons set forth in the district court’s opinion.




                                                2